Case 8:20-cr-00402-TPB-JSS Document1 Filed 12/17/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA “ se
‘ C on (po Ss
% CASE NO, & 22 Cv

18 U.S.C. § 2261A(2)(B)
CHRISTOPHER BUONOCORE
INFORMATION
The United States Attorney charges:
COUNT ONE

From an unknown date, but at least as early as in or around February
2013, and continuing through at least in or around November 2018, in the
Middle District of Florida and elsewhere, the defendant,

CHRISTOPHER BUONOCORE,

with the intent to harass and intimidate another person, that is, Victim 1, used
the mail, an interactive computer service, electronic communication service,
electronic communication system of interstate commerce and any other
facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional
distress to a person, that is Victim 1.

In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
Case 8:20-cr-00402-TPB-JSS Document1 Filed 12/17/20 Page 2 of 5 PagelD 2

COUNT TWO
From an unknown date, but at least as early as in or around August
2016, and continuing through at least August 2018, in the Middle District of
Florida and elsewhere, the defendant,
CHRISTOPHER BUONOCORE,
with the intent to harass and intimidate another person, that is, Victim 2, used
the mail, an interactive computer service, electronic communication service,
electronic communication system of interstate commerce and any other
facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional
distress to a person, that is Victim 2.
In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
COUNT THREE
From an unknown date, but at least as early as in or around October
2016, and continuing through at least January 2017, in the Eastern District of
New York and elsewhere, the defendant,
CHRISTOPHER BUONOCORE,
with the intent to harass and intimidate another person, that is, Victim 3, used
the mail, an interactive computer service, electronic communication service,

electronic communication system of interstate commerce and any other
Case 8:20-cr-00402-TPB-JSS Document1 Filed 12/17/20 Page 3 of 5 PagelD 3

facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional
distress to a person, that is Victim 3.
In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
COUNT FOUR
From an unknown date, but at least as early as in or around in or
around 2013, and continuing through at least August 2019, in the Middle
District of Florida and elsewhere, the defendant,
CHRISTOPHER BUONOCORE,
with the intent to harass and intimidate another person, that is, Victim 4, used
the mail, an interactive computer service, electronic communication service,
electronic communication system of interstate commerce and any other
facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional
distress to a person, that is Victim 4.
In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
COUNT FIVE
From an unknown date, but at least as early as in or around February
2018, and continuing through at least December 2018, in the Middle District

of Florida and elsewhere, the defendant,
Case 8:20-cr-00402-TPB-JSS Document1 Filed 12/17/20 Page 4 of 5 PagelD 4

CHRISTOPHER BUONOCORE,
with the intent to harass and intimidate another person, that is, Victim 5, used
the mail, an interactive computer service, electronic communication service,
electronic communication system of interstate commerce and any other
facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional
distress to a person, that is Victim 5.
In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
COUNT SIX
From an unknown date, but at least as early as in or around April 2019,
and continuing through at least July 27, 2019, in the Eastern District of New
York and elsewhere, the defendant,
CHRISTOPHER BUONOCORE,
with the intent to harass and intimidate another person, that is, Victim 6, used
the mail, an interactive computer service, electronic communication service,
electronic communication system of interstate commerce and any other
facility of interstate and foreign commerce to engage in a course of conduct
that caused and would reasonably expected to cause substantial emotional

distress to a person, that is Victim 6.
Case 8:20-cr-00402-TPB-JSS Document1 Filed 12/17/20 Page 5 of 5 PagelD 5

In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).

MARIA CHAPA LOPEZ
Uni tates Attorney }

» DPYWY

Lisa M. Thelwell’
Assistant United States Attorney

By: a

Carlton C. Gammons

Assistant United States Attorney
Acting Chief, Special Victims
Section
